970 A.2d 727 (2009)
291 Conn. 914
STATE OF CONNECTICUT
v.
Glendon THORNTON.
Supreme Court of Connecticut.
Decided April 29, 2009.
Steven D. Ecker, Hartford, and Lewis H. Chimes, New Haven, in support of the petition.
Harry Weller, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 112 Conn.App. 694, 963 A.2d 1099 (2009), is denied.
McLACHLAN, J., did not participate in the consideration of or decision on this petition.